DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 26, 2012 have been fully considered but they are not persuasive.
The claim language, of claim 1, has been amended to eliminate as opposed to incorporate additional claim limitations.   Applicant argues that the primary reference of Chow US 2014/0200638 does not disclose a stimulation generator for electrical pulses into multiple output channels and a plurality of electrodes corresponding to the output channels.  The claim language is exceptionally broad.  Applicant’s own disclosure in paragraph 0005 teaches that an output channel corresponds to an electrode.  This is broadly interpreted to mean that each electrode is, itself, an output channel.  Figure 3 of applicant’s disclosure shoes the channels leaving the multiplexer and each channel is clearly an electrode within the tissue to be stimulated.  Therefore, even if Chow does not use the language that the electrodes are output channels, it is clear based on an ordinary definition of an output channel in combination with applicants own teachings that each of the electrodes in Chow is an output channel.  The rejections are now withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow et al. US 20140200638.
Regarding claim 1: Chow discloses a stimulation generator 120 (figures 1-6) configured to generate electrical pulses (paragraph 0018) into multiple output channels 126 (figure 1, paragraph 0022); a plurality of electrodes 210-214 (figures 2-6, paragraph 0031) each corresponding to one of the multiple output channels; and a first plurality  of switches 202 (figures 2-6) each located between one of the multiple output channels and a corresponding electrode of the plurality of electrodes 210-214 (figures 2-6).  As described in Chow when switches 202 are in the open state the electrodes are disabled, therefore in the closed state the electrodes can selectively be chosen for operation for stimulation purposes (paragraph 0031, figures 2-6). Each output channel is considered to be the electrode which is stimulating the tissue. 
Regarding claim 2:  Chow discloses a recording module 130 (“sensing circuit”, figures 1-6) configured to monitor an effect of the electrical pulses from the plurality of electrodes 210-201 (figures 2-6); and a second plurality of switches 206 (figures 2-6) located between one of the plurality of electrodes and the recording module.  As is described in Chow switches 204 enable sensing from the electrodes, thus when one or all of switches 204 are closed they are operatively connected to the electrodes for sensing (paragraph 0031).

    PNG
    media_image1.png
    505
    615
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    670
    909
    media_image2.png
    Greyscale
Regarding claim 3:  Chow disclose a controller 124 (figure 1) coupled to the first 202 (figures 2-6) and second 206 (figures 2-6) plurality of switches and the controller is configured to control a first switch of the plurality of switches to be closed and to control a second switch of the second plurality of switches to be open when an electrical pulse of the electrical pulses is transmitted on the corresponding electrode (figures 2-6).  As is illustrated in figures 2-6 switches 202 (there are 5) are operatively connecting the current path 290 istim to the electrodes 210-204; when stimulation occurs switches 206 remain open.  When switches 204 are closed, for sensing switches 202 are open.  
Regarding claim 4: Chow discloses wherein the controller is further configured to control all of the first switches and all of the second switches to be open except for the first switch when the electrical pulse is transmitted across the first switch. This is seen in the cut out included in this office action.  When one switch of the plurality of switches 202 is closed, the other switches remain open including the 206 switches (see figures 2-6).
Regarding claim 5:  Chow discloses that the controller is further configured to control the first switch to be open and the second switch to be closed after the electrical pulse has been transmitted across the first switch (figure 5).

    PNG
    media_image5.png
    430
    583
    media_image5.png
    Greyscale
Regarding claims 6-7:  Chow discloses a circuit element (the zener diode and resistor in figure 5) having a first terminal coupled between the second switch 204 and the recording 130 module, and a second terminal could to a ground.   
Regarding claims 8-9:  Chow discloses a circuit element (open switch 540 in figure 5) which is cconfigured to create a short to ground.  This short to ground can occur at any time including after the electrical pulse has been transmitted. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. US 20140200638 in view of Perrymann et al. US 2014/0275847.
Regarding claims 10-11:  Chow discloses the claimed invention however Chow does not disclose the use of a multiplexer which receives a single signal and outputs to multiple output channels and also is controlled by the controller to switch between output lines.  Perryman however teaches of a multiplexer MUX (figure 2B) which receives a single signal (“signal”, figure 2B) and outputs to several channels (figure 2B).  Perryman further teaches that the controller 240 (figure 2b) sends MUX control signals to control the multiplexer. It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chow to include a multiplexer which receives a single input signal and can output several output signals and is controlled by the controller, as taught by Perryman, in order to control which signal is being generated at the output (paragraph 0090).   

Claims 12-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. US 20140200638 in view of Parker et al. US 2015/0164354.
Regarding claim 12 and 16:  Chow discloses generating electrical pulses onto multiple output channels to a plurality of electrodes each corresponding to one of the multiple output channels (figure 1, istim is provided to the tissue passed through the first electrode 212 and second electrode 214), disconnecting recording electrodes  during stimulation (as is seen in figure 2 switches 204 disconnect the recording capabilities) . However, Chow does not specifically disclose disconnecting the electrodes from 
Regarding claim 13 and 18:  Chow discloses monitoring an effect of electrical pulses from the electrodes on a corresponding location (paragraph 0039).

Claims 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. US 2014/0200638 in view of Parker et al. US 2015/0164354 and further in view of Perrymann et al. US 2014/0275847.
Regarding claims 14-15 and 19:  Chow/Parker discloses the claimed invention however Chow/Parker does not disclose the use of a multiplexer which receives a single signal and outputs to multiple output channels and also is controlled by the controller to switch between output lines.  Perryman however teaches of a multiplexer MUX (figure 2B) which receives a single signal (“signal”, figure 2B) and outputs to several channels (figure 2B).  Perryman further teaches that the controller 240 (figure 2b) sends MUX control signals to control the multiplexer. It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify .   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792